- Sentinel Investments State Street Bank and Trust Company Attn: Custody Department 801 Pennsylvania Kansas City, MO 64105 Re: Custody Agreement dated October 1, 2000 Mark: This is to advise you that Sentinel Group Funds, Inc., in accordance with the Additional Portfolios provision of Section 10(B) of the Custody Agreement dated as of October 1, 2000, by and between the Sentinel Group Funds, Inc. and State Street Bank and Trust Company, hereby requests that your bank act as custodian for the portfolios listed on the updated Schedule A (attached hereto) under the terms of the aforementioned contract. Please indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to Sentinel Group Funds, Inc. and retaining one for your records. Sincerely, SENTINEL GROUP FUNDS, INC. By: /s/ Thomas P. Malone Name: Thomas P. Malone Title: Vice President & Treasurer, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/ Mark Nicholson Name: Mark Nicholson Title: Senior Vice President, Duly Authorized Effective Date: November 16, 2009 SCHEDULE A November 16, 2009 Fund Names Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Securities Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Sentinel Sustainable Core Opportunities Fund Sentinel Sustainable Growth Opportunities Fund
